UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS SUMMARY OF GENERAL INFORMATION THE FUND The European Equity Fund, Inc. (the "Fund") is a diversified, actively-managed closed-end fund listed on the New York Stock Exchange with the symbol "EEA." The Fund seeks long-term capital appreciation primarily through investment in European equities. It is advised and administered by wholly-owned subsidiaries of the Deutsche Bank Group and under applicable law may not invest in securities of Deutsche Bank AG. Within the United States, DWS Investments represents the retail asset management activities of Deutsche Bank AG. SHAREHOLDER INFORMATION Prices for the Fund's shares are published weekly in the New York Stock Exchange Composite Transactions section of certain newspapers. Net asset value and market price information are published each Saturday in Barron's and other newspapers in a table called "Closed End Funds." Daily information on the Fund's net asset value is available from NASDAQ (symbol XEEAX). It is also available by calling: 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.). In addition, a schedule of the Fund's largest holdings, dividend data and general shareholder information may be obtained by calling these numbers. The foregoing information is also available on our web site: www.dws-investments.com. There are three closed-end funds investing in European equities advised and administered by wholly-owned subsidiaries of the Deutsche Bank Group: •The European Equity Fund, Inc.—investing primarily in equity or equity-linked securities of companies domiciled in countries utilizing the euro currency (with normally at least 80% in securities of issuers in such countries). •The New Germany Fund, Inc.—investing primarily in equity or equity-linked securities of middle market German companies with up to 20% in other Western European companies (with no more than 10% in any single country). •The Central Europe and Russia Fund, Inc.—investing primarily in equity or equity-linked securities of issuers of domiciled in Central Europe and Russia (with normally at least 80% in securities of issuers in such countries). Please consult your broker for advice on any of the above or call 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) for shareholder reports. This Fund is diversified and primarily focuses its investments in equity securities of issuers domiciled in European countries that utilize the euro currency, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The European Equity Fund, Inc. Annual Report December 31, 2011 The European Equity Fund, Inc. LETTER TO THE SHAREHOLDERS The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Dear Shareholder, For the 12 months ended December 31, 2011, the European Equity Fund's total return in USD was -17.52% based on net asset value and -21.56% based on market price. During the same period, the total return in USD of the Fund's benchmark, the MSCI-EMU Index, was -17.64%.1 The European market's peak in 2011 was seen in April, after which market sentiment for Europe turned increasingly negative on the back of the sovereign debt crisis.2 News was dominated by a marathon of political and economic summits aimed at implementing measures to narrow sovereign fiscal deficits and calm capital markets. This has yet to be achieved. Macroeconomic data for the Eurozone showed an overall slowdown in Europe's core countries, such as France and Germany, and further deterioration of the peripheral countries.3 From a corporate perspective, the third-quarter reporting season continued to be constructive. European companies beat consensus earnings expectations, on average, by 2.6% (ex financials / -0.1% inclusive). In the second half of the year fund management adjusted the portfolio pursuant to its "stability" investment strategy aimed at sustainability of earnings/dividend growth as well as dividend yield of the screened universe. The strategy increased the Fund's focus on low volatility, high-quality European equities determined by three groups of stock factors: quality, value and momentum. The strategy considers dynamics — the improvement or deterioration of quality characteristics — and is supported by the bottom-up fundamental research of the equity platform. The adjustment resulted in a typical portfolio beta well below 1; 40–50 holdings, each 2%–3% weighted and independent of benchmark weights; balanced sector exposure; and more stable absolute returns with a wider deviation of returns from the benchmark.4, 5 The changes led to sector increases in consumer staples and industrials and decreases in information technology and health care, while exchanges within other sectors netted out.6 During the year under review, the best-performing stocks were among those displaying stable growth characteristics. Among the most significant contributors to the Fund's absolute performance were Aggreko, Tognum AG and Essilor International. U.K.-based Aggreko, engaged in the rental of power generation and temperature control equipment, provides its solutions in the U.K. and 33 other countries around the globe. The stock represents a very attractive structural growth story showing independent power production growth of over 25% per annum. The stock rose over 40% in the past year. Tognum is a Germany-based holding company engaged in the manufacture of diesel and gas engines, as well as propulsion systems for ships, heavy agricultural and rail vehicles, industrial drive systems, and on-site energy systems. The stock has been a steady performer since its trough in early 2009, rising by close to 180% through March 2011. Some of the rise in stock price can be attributed to a takeover bid from Rolls-Royce and Daimler in early March. Tognum was subsequently sold out of the portfolio. Essilor International is a France-based company engaged in the design, manufacture and customization of corrective lenses for glasses. The stock ended the period For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 1 LETTER TO THE SHAREHOLDERS (continued) close to its all-time high after announcing agreements for eight new distribution partnerships, of which two-thirds are located in emerging countries. Additionally, Essilor is pressing on with its aggressive acquisition strategy and deploying its leadership in the optical world. The stock rose close to 14.9% (total return) during the year. On a full-year basis, the Fund's underweight positions in defensive stocks as well as exposure to financials hurt performance. The most significant detractors to the Fund's performance were Bayer AG,* Metso Corp.* and UniCredit. Germany-based Bayer, a conglomerate active in health care, crop science and material science, saw its stock drop close to 35% in August/September after reporting below-consensus earnings and after the U.S. Food and Drug Administration (FDA) expressed serious doubts about approving Xarelto, Bayer's new oral anticoagulant drug, for sale. Later in the year when the drug was subsequently approved, it recovered some of its losses. Metso Corp. is a Finland-based technology company engaged globally in providing solutions to the mining and construction, energy and environmental, and paper and fiber industry segments. In spite of strong order intake throughout the year, the company's profitability suffered given a tougher pricing environment and weaker product mix, and the stock experienced a row of analyst downgrades. UniCredit, an Italian bank, operates in 22 European countries through more than 9,600 branches. The stock has been increasingly under pressure for most of the past year as the financial crisis unfolded. While the Fund was generally underweight banks in the European periphery countries for most of the year, some individual positions were maintained. An overweight in UniCredit hurt the Fund's performance as an easing of the crisis did not materialize.7 On a country basis, the Fund's most important year-end allocation is in the U.K. (non-benchmark), followed by Germany and Norway, with underweights in Italy, France and Spain. On a sector basis, the Fund finished the year with its biggest overweight positions in consumer discretionary, industrials and health care.8 The biggest sector underweights include financials, materials and utilities. Economic and Market Overview As a consequence of the European debt crisis, budget tightening in 2012 will be a predominant theme for European economies. A Eurozone recession looks increasingly likely, but is largely factored into market expectations and current valuations. For those economies where the role of the state recedes, efficiency gains may be realized. Alternatively, some sectors, such as financials, utilities and health care, may become even more regulated and taxed. While the Greek situation remains precarious, the overall stabilization of the region, driven by the expanded role of the European Central Bank (ECB), should shift investor's news focus from "top-down" to "bottom-up" — less macroeconomic news and more corporate, stock-specific news. Volatility is likely to remain high, as this transition will hardly be a smooth one. The current portfolio characteristics are favorable in comparison to the MSCI EMU benchmark. Quality attributes are considerably better (debt ratios, coverage ratios, risk of bankruptcy). While the dividend yield is in line, dividend growth of the portfolio holdings is higher than the benchmark average. In addition, both momentum (earnings revisions, relative strength) and growth factors (sales and earnings growth) are better. This comes at the cost, of higher valuation measures. For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 2 LETTER TO THE SHAREHOLDERS (continued) We will continue to seek opportunities of structural and stable growth, especially combined with improving quality and momentum. The Fund's discount to net asset value averaged 9.05% for the full-year 2011, compared with 11.68% for the previous year. For the three months-ended December 31, the discount was 9.15%, compared with 9.62% for the same quarter a year earlier. The Fund purchased 244,836 of its shares in the open market during 2011. On July 18, 2011, the Fund announced that the Board of Directors had authorized the extension of the repurchase authorization permitting the Fund to repurchase up to 600,000 shares during the period August 1, 2011 - July 31, 2012. Repurchases will be made from time to time when they are believed to be in the best interest of the Fund. Monthly updates concerning the Fund's repurchase program are available on its web site at www.dws-investments.com. On January 31, 2012, pursuant to the Discount Management Program (announced in July 2010), the Fund announced that the fourth and final measurement period will commence on March 5, 2012 and will expire on May 25, 2012. Also on January 31, 2012, the Fund announced that the Board of Directors approved a new series of up to four, consecutive, semiannual tender offers each for up to 5% of the fund's outstanding shares at a price equal to 98% of NAV. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period is expected to be announced in late July 2012. Sincerely, Christian Strenger Chairman Rainer Vermehren Lead Portfolio Manager W. Douglas Beck President and Chief Executive Officer 1The MSCI-EMU Index is an unmanaged capitalization-weighted index that comprises approximately 300 stocks of companies domiciled in the countries utilizing the euro currency. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvested dividends and do not reflect any fees or expenses. It is not possible to invest directly in an index. 2Sovereign debt is government debt issued in foreign currencies. 3The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 4Beta measures a security's sensitivity to the movements of the fund's benchmark or the market as a whole. A beta of greater than one indicates more volatility than the benchmark or market, while a beta of less than one indicates less volatility. 5Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. 6Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs, and household products. 7"Overweight" means the Fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the Fund holds a lower weighting. 8The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. *Not held in portfolio as of December 31, 2011. For additional information about the Fund including performance, dividends, presentations, press releases, daily NAV and shareholder reports, please visit www.dws-investments.com 3 FUND HISTORY AS OF DECEMBER 31, 2011 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent performance. TOTAL RETURNS: For the years ended December 31, Net Asset Value(a) )% % % )% % Market Value(a) )% % % )% % Benchmark(b) )% )% % )% % (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. (b)The MSCI-EMU Index is an unmanaged, capitalization-weighted index that is comprised of approximately 300 stocks of companies domiciled in the countries utilizing euro currency. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses and it is not possible to invest directly into an index. Investments in funds involve risks, including the loss of principal. This Fund is diversified and primarily focuses its investments in equity securities of issuers domiciled in European countries that utilize the euro currency, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Closed-end funds, unlike open-end funds, are not continuously offered. Shares, once issued, are traded in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below, or above net asset value. The Fund has elected to be subject to the statutory calculation, notification and publication requirements of the German Investment Tax Act (Investmentsteuergesetz) (the "Act") for the fiscal year ended December 31, 2011 and intends to elect to be subject to the Act for the fiscal year ending December 31, 2012. This election allows investors based in Germany to invest in the Fund without adverse tax consequences. 4 FUND HISTORY AS OF DECEMBER 31, 2011 (continued) STATISTICS: Net Assets $ Shares Outstanding Net Asset Value (NAV) Per Share $ DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS:* Record Date Payable Date Ordinary Income ST Capital Gains LT Capital Gains Total Distribution 05/19/11 05/31/11 $ 12/31/10 01/28/11** $ 04/30/10 05/10/10 $ 12/31/09 01/28/10*** $ 05/11/09 06/05/09 $ 05/06/08 05/15/08 $ 12/21/07 12/31/07 $ 05/03/07 05/15/07 $ 12/21/06 12/28/06 $ 05/05/06 05/15/06 $ 12/22/05 12/30/05 $ 12/22/04 12/31/04 $ 05/06/04 05/14/04 $ 11/19/02 11/29/02 $ 11/19/01 11/29/01 $ 09/03/01 09/17/01 $ OTHER INFORMATION: NYSE Ticker Symbol EEA NASDAQ Symbol XEEAX Dividend Reinvestment Plan Yes Voluntary Cash Purchase Program Yes Annual Expense Ratio (12/31/11) % Fund statistics and expense ratio are subject to change. Distributions are historical, will fluctuate and are not guaranteed. *The Fund may post estimated capital gain information to its web site: www.dws-investments.com. **Although this distribution was paid in 2011, it may have been taxable in 2010. ***Although this distribution was paid in 2010, it may have been taxable in 2009. 5 PORTFOLIO BY MARKET SECTOR AS OF DECEMBER 31, 2011 (As a % of Net Assets) 10 LARGEST EQUITY HOLDINGS AS OF DECEMBER 31, 2011 (34.7%, as a % of Net Assets) 1. Total % 2. Sanofi % 3. SAP % 4. Telefonica % 5. Vodafone Group % 6. Unilever % 7. Banco Santander % 8. Danone % 9. TGS Nopec Geophysical % Aggreko % Portfolio by Market Sector and 10 Largest Equity Holdings are subject to change and not indicative of future portfolio composition. For more complete details about the Fund's Schedule of Investments, see page 13. Following the Fund's fiscal first and third quarter-ends, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form is available on the SEC's web site at www.sec.gov, and it may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. A complete list of the Fund's portfolio holdings and the Fund's sector breakdown compared to that of its benchmark as of the month end is posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. 6 INTERVIEW WITH LEAD PORTFOLIO MANAGER — RAINER VERMEHREN The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Question: Given all the negative news in the press on Europe and its fiscal woes, is there anything positive to be said for the region for the new year? Answer: The current outlook for Europe appears challenged, but long-term investors are now faced with share prices that may in fact reflect much of this pessimism. Investors have two main concerns regarding Europe: below-trend rates of growth and below-trend levels of inflation, potentially a recession. Based on a highly respected monthly fund managers' survey conducted in December, 72% of respondents view the Eurozone as having the least favorable outlook for corporate profits in the coming year.1 Along the same lines, two-thirds of market strategists recommend considering underweighting Europe in favor of the U.S. or Asian markets. From a technical perspective, however, this can be interpreted positively.2 The negativity on Europe is very much a consensus view and, to a large part, already reflected in the performance differentials between markets seen over the past two years. Investors will start anticipating a european market recovery long before the region's macro-economic indicators actually reflect the improvement. Question: Further to the above question, what impetus do you see having a positive impact on Europe in the coming months? Answer: From a macroeconomic standpoint, the current reality is that Europe's leading economic indicators and structural fiscal problems are not supportive of a quick recovery. Earnings downgrades are still coming through, margin pressure in a few industries is starting to be felt, regulatory risk continues to loom and rating downgrade risk for big European economies remains, all contributing to poor investor sentiment for the region. The impetus could come from one or all of the following: a weaker currency, concrete steps taken toward EMU (European Monetary Union) stabilization or continuing improvement in the European PMIs (Purchasing Managers Index, a leading indicator), which are already picking up off their lows.3 To solve the current crisis, the risk-free nature of government bonds needs to be reestablished. We believe this can be achieved by a quick and smooth workout of the Greek "special case" and scrapping private sector involvement going forward. On a micro-level, overall healthy and cash-rich corporate balance sheets, combined with low levels of inventory, should carry many of the firms through this period of readjustment. These are the firms with which the portfolio is aligned. We believe an increased focus on stocks with the potential for stable growth with rising dividends and higher projected earnings momentum (implemented in 2011) should provide favorable results for 2012. Question: You mentioned earlier that a weaker euro could be positive for Europe. Can you elaborate? Answer: In short, the falling euro may already be easing in what could prove to be a prolonged and deep Eurozone recession. Especially in southern Europe, where fiscal austerity measures are squeezing domestic demand, the boost to exporters is welcomed and may have arrived just in time. Against the U.S. dollar, the euro has fallen approximately 14% since the peak in May. A rough rule of thumb states that a 10% fall in the euro's trade-weighted value boosts Eurozone economic growth by slightly less than 1 percentage point, with the effect starting to be felt after six months. For some countries in the region, that could be enough to counter the negative impact of tax increases and public spending cuts, or could be the difference between negative and positive economic growth in the period. 1The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 2 "Underweight" means a fund holds a lower weighting in a given sector or security than the benchmark, while "overweight" means a fund holds a higher weighting than the benchmark. 3 Purchasing Managers Index (PMI)—Maintained by the Institute for Supply Management (ISM), it is a composite of information extracted from survey responses of more than 400 purchasing managers selected for their geographic and industry diversification. The survey measures response to topics such as production levels, new orders from customers, supplier deliveries, inventories and employment levels. 7 DIRECTORS OF THE FUND Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Detlef Bierbaum, 69(1) Class I Since 1986 Consultant (since 2010). He is also Vice Chairman of the Supervisory Board of Oppenheim KAG GmbH (asset management) and a member of the Supervisory Board of Deutsche Bank Österreich AG (private bank) for more than five years. Mr. Bierbaum also serves as a member of the Board or Supervisory Board of a number of non-U.S. investment companies and of companies in diverse businesses including insurance, reinsurance, real estate, and retailing. He is a former member of the Supervisory Board of Sal. Oppenheim Jr. & Cie. KGaA (private bank) (2008 to March 2010) and was formerly a partner of that firm. He is also a former member of the Supervisory Board of DWS Investment GmbH (asset management) (2005-2008). Director, The Central Europe and Russia Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 2008). 8 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Ambassador Richard R. Burt, 64(1) Class II Since 2000 Managing Director, McLarty Associates (international strategic advisory) (since 2007). Formerly, Chairman, Diligence, Inc. (international information and risk management firm) (2002-2007); Chairman of the Board, Weirton Steel Corp. (1996-2004); Partner, McKinsey & Company (consulting firm) (1991-1994); State Department, Chief Negotiator in charge of negotiating the Arms Treaty with Russia (1989-1991); U.S. Ambassador to the Federal Republic of Germany (1985-1989). Mr. Burt is also Director, IGT, Inc. (gaming technology) (since 1995), and HCL Technologies, Inc. (information technology and product engineering) (since 1999) and member, Textron Inc. International Advisory Council (aviation, automotive, industrial operations and finance) (since 1996). Director, The Central Europe and Russia Fund, Inc. (since 2000) and The New Germany Fund, Inc. (since 2004). Director, UBS family of mutual funds (since 1995). John H. Cannon, 69(1) Class I Since 2004 Consultant (since 2002). Formerly, Vice President and Treasurer, Venator Group/Footlocker, Inc. (footwear retailer) (1982-2002). Director of The New Germany Fund, Inc. (since 1990) and The Central Europe and Russia Fund, Inc. (since 2004). Richard Karl Goeltz, 69(1) Class I Since 2008 Retired. Formerly Vice Chairman and Chief Financial Officer of American Express Co. (financial services) (1996-2000) and previously served as chief financial officer of two other major multi-national corporations. Mr. Goeltz is a member of the Council and Court of Governors of the London School of Economics and Political Science and Trustee of the American Academy in Berlin. Director, The Central Europe and Russia Fund, Inc. (since 2008) and The New Germany Fund, Inc. (since 1990). Independent Non-Executive Director of Aviva plc (financial services) and The Warnaco Group Inc. (apparel). Formerly director of Federal Home Loan Mortgage Corporation and Delta Air Lines, Inc. (air transport). 9 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Dr. Franz Wilhelm Hopp, 69(1) Class III Since 2008 Partner of Laplace Finanzconsulting GmbH (asset management). Member of the Supervisory Board WAVE AG (asset management). Former member of the Board of Management of KarstadtQuelle Pension Trust e.V. (February 2007-September 2009). Director of The Central Europe and Russia Fund, Inc. (since 2008) and The New Germany Fund, Inc. (since 1993). Dr. Friedbert Malt, 70(1) Class II Since 2007 Vice Chairman and Member of the Executive Committee of NOL Neptune Orient Lines Ltd., Singapore ("NOL") from 2002 to 2011 and Director of NOL from 2000 to 2011. He currently is a Director of TUV Rheinland of North America, Inc., a company offering independent testing and assessment services. Formerly, Dr. Malt was a Member of the Executive Board of DG Bank (now DZ Bank), Frankfurt (until 2001). Director, The Central Europe and Russia Fund, Inc. (since 2007) and The New Germany Fund, Inc. (since 2007). Christian H. Strenger, 68(1)(2) Class III Since 1986 Member of Supervisory Board (since 1999) and formerly Managing Director (1991-1999) of DWS Investment GmbH (investment management), a subsidiary of Deutsche Bank AG. Mr. Strenger is also, Member, Supervisory Board, Evonik Industries AG (chemical, utility and property business), Fraport AG (international airport business), Hermes Equity Ownership Services Ltd. (governance advisory) and TUI AG (travel business). Director of The Central Europe and Russia Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 1990). Robert H. Wadsworth, 71(1)(3) Class I Since 1986 President, Robert H. Wadsworth Associates, Inc. (consulting firm) (1983-present). Director of The Central Europe and Russia Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 1992), as well as other funds in the Fund Complex. 10 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Joachim Wagner, 64(1) Class II Since 2009 Chief Financial Officer, RAG Beteiligungs AG/Evonik Industries AG, Germany (mining holding company) (2006-2009). Formerly, Chief Financial Officer, Degussa AG, Germany (chemical manufacturer) (2001-2006). Mr. Wagner is also a member of the Supervisory Board of a German retail bank and a member of the advisory board of a private German bank. Director of The New Germany Fund, Inc. (since 2009). Werner Walbröl, 74(1) Class III Since 1986 Director of The German American Chamber of Commerce, Inc. President and Director, German-American Partnership Program, Inc. Director TUV Rheiland of North America, Inc. President and Chief Executive Officer, The European American Chamber of Commerce, Inc. (2004-2008); President and Chief Executive Officer, The German American Chamber of Commerce, Inc. (until 2003). Director of The Central Europe and Russia Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 2004). Pursuant to the Fund's retirement policy, Mr. Bult did not stand for re-election. (1)Indicates that the Director also serves as a Director of The Central Europe and Russia Fund, Inc. and The New Germany Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator and Deutsche Asset Management International GmbH acts as Investment Adviser (except Mr. Wagner who also only serves as a Director of The New Germany Fund, Inc.). (2)Indicates "interested" Director, as defined in the Investment Company Act of 1940, as amended (the "1940 Act"). Mr. Strenger is an "interested" Director because of his affiliation with DWS-Deutsche Gesellschaft für Werpapiersparen mbH ("DWS"), an indirect wholly-owned subsidiary of Deutsche Bank AG, and because of his ownership of Deutsche Bank AG shares. (3)Indicates that Mr.Wadsworth also serves as Director/Trustee of the DWS Investments' open-end and closed-end investment companies. These Funds are advised by Deutsche Investment Management Americas Inc., an indirect wholly-owned subsidiary of Deutsche Bank AG. *The address of each Director is c/o Deutsche Investment Management Americas Inc., 345 Park Avenue, NYC20-2799, New York, NY 10154. †The term of office for Directors in Class I expires at the 2012 Annual Meeting, Class II expires at the 2013 Annual Meeting and Class III expires at the 2014 Annual Meeting. ††The information above includes each Director's principal occupation during the last five years and other information relating to the experience, attributes and skills relevant to each Director's qualifications to serve as a Director, which led (together with the Director's current and prior experience as a Director of other SEC reporting companies, if any, as indicated elsewhere in the table) to the conclusion that each Director should serve as a Director for the Fund. 11 OFFICERS OF THE FUND* Name, Age Principal Occupations During Past Five Years W. Douglas Beck, CFA(1)(2), 44 President and Chief Executive Officer Managing Director(3), Deutsche Asset Management (since 2006); President of DWS family of funds and Head of Product Management, US for DWS Investments. Formerly, Executive Director, Head of Product Management (2002-2006) and President (2005-2006) of the UBS Funds at UBS Global Asset Management; Co-Head of Manager Research/Managed Solutions Group, Merrill Lynch (1998-2002). Paul H. Schubert(2)(4), 48 Chief Financial Officer and Treasurer Managing Director(3), Deutsche Asset Management (since 2004). Formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds at UBS Global Asset Management (1998-2004). Rainer Vermehren(5)(6), 43 Vice President Director(3), DWS Investment GmbH (since 2007). Fund Manager, DWS Investment GmbH (since 1997). John Millette(7)(8), 49 Secretary Director(3), Deutsche Asset Management (since 2002). Rita Rubin(2)(9), 41 Chief Legal Officer Director and Senior Counsel(10), Deutsche Asset Management (since 2007). Formerly, Vice President, Morgan Stanley Investment Management Inc. (2004-2007). Alexis Kuchinsky(2)(11), 35 Chief Compliance Officer Vice President, Deutsche Asset Management (since 2002); Head of Compliance Program Oversight of Deutsche Asset Management. John Caruso(2)(5), 46 Anti-Money Laundering Compliance Officer Managing Director(3), Deutsche Asset Management. Each also serves as an Officer of The Central Europe and Russia Fund, Inc. and The New Germany Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator. *As a result of their respective positions held with the Administrator, these individuals are considered "interested persons" of the Administrator within the meaning of the 1940 Act. Interested persons receive no compensation directly from the Fund. (1)Since May 19, 2011. (2)Address: 60 Wall Street, New York, New York 10005. (3)Executive title, not a board directorship. (4)Since November 5, 2004. (5)Since February 1, 2010. (6)Address: Mainzer Landstraße 178-190, Frankfurt am Main, Germany. (7)Since January 1, 2011. Served as Assistant Secretary from July 14, 2006 to December 31, 2010 and as Secretary to the Fund from January 30, 2006 to July 13, 2006. (8)Address: One Beacon Street, Boston, Massachusetts 02108. (9)Since July 21, 2008. (10)Prior to February 1, 2011, Vice President and Counsel. (11)Since August 24, 2009. 12 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 Shares Description Value(a) INVESTMENTS IN GERMANY – 32.8% COMMON STOCKS – 28.0% AEROSPACE & DEFENSE – 1.9% MTU Aero Engines Holding $ AIRLINES – 2.3% Deutsche Lufthansa CHEMICALS – 2.3% Linde ELECTRIC UTILITIES – 1.2% E.ON INDUSTRIAL CONGLOMERATES – 2.7% Siemens INSURANCE – 4.5% Allianz Hannover Rueckversicherung MEDIA – 2.4% Axel Springer PERSONAL PRODUCTS – 2.2% Beiersdorf SOFTWARE – 3.7% SAP SPECIALTY RETAIL – 2.1% Fielmann TEXTILES, APPAREL & LUXURY GOODS – 2.7% Adidas Total Common Stocks (cost $19,933,245) PREFERRED STOCKS – 4.8% AUTOMOBILES – 2.1% Volkswagen (cost $951,062) HOUSEHOLD PRODUCTS – 2.7% Henkel & Co. (cost $1,288,680) Total Preferred Stocks (cost $2,239,742) Total Investments in Germany (cost $22,172,987) Shares Description Value(a) INVESTMENTS IN FRANCE – 24.7% AUTO COMPONENTS – 1.8% Valeo $ DIVERSIFIED TELECOMMUNICATION SERVICES – 2.2% Vivendi FOOD PRODUCTS – 3.1% Danone HEALTH CARE EQUIPMENT & SUPPLIES – 2.9% Essilor International MULTILINE RETAIL – 2.0% PPR OIL, GAS & CONSUMABLE FUELS – 4.5% Total† PHARMACEUTICALS – 3.9% Sanofi REAL ESTATE INVESTMENT TRUSTS (REITS) – 1.9% Mercialys TEXTILES, APPAREL & LUXURY GOODS – 2.4% LVMH Moet Hennessy Louis Vuitton Total Investments in France (cost $18,839,442) INVESTMENTS IN UNITED KINGDOM – 10.6% COMMERCIAL SERVICES & SUPPLIES – 3.0% Aggreko HEALTH CARE EQUIPMENT & SUPPLIES – 2.2% Smith & Nephew WATER UTILITIES – 2.1% Severn Trent The accompanying notes are an integral part of the financial statements. 13 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) Shares Description Value(a) INVESTMENTS IN UNITED KINGDOM – 10.6% (continued) WIRELESS TELECOMMUNICATION SERVICES – 3.3% Vodafone Group $ Total Investments in United Kingdom (cost $7,188,642) INVESTMENTS IN SPAIN – 8.1% COMMERCIAL BANKS – 3.2% Banco Santander DIVERSIFIED TELECOMMUNICATION SERVICES – 3.6% Telefonica OIL, GAS & CONSUMABLE FUELS – 1.3% Repsol YPF† Total Investments in Spain (cost $5,208,946) INVESTMENTS IN NETHERLANDS – 7.6% CHEMICALS – 2.3% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 0.7% ING Groep* FOOD PRODUCTS – 3.3% Unilever INDUSTRIAL CONGLOMERATES – 1.3% Koninklijke Philips Electronics Total Investments in Netherlands (cost $5,481,996) Shares Description Value(a) INVESTMENTS IN NORWAY – 4.2% ENERGY EQUIPMENT & SERVICES – 4.2% Fred Olsen Energy $ TGS Nopec Geophysical Total Investments in Norway (cost $2,836,205) INVESTMENTS IN LUXEMBOURG – 2.7% MEDIA – 2.7% SES Total Investments in Luxembourg (cost $2,097,894) INVESTMENTS IN AUSTRIA – 2.1% MACHINERY – 2.1% Andritz Total Investments in Austria (cost $1,538,693) INVESTMENTS IN FINLAND – 1.9% INSURANCE – 1.9% Sampo Total Investments in Finland (cost $1,417,010) INVESTMENTS IN SWITZERLAND – 1.8% PROFESSIONAL SERVICES – 1.8% SGS Total Investments in Switzerland (cost $1,300,925) INVESTMENTS IN ITALY – 0.5% COMMERCIAL BANKS – 0.5% UniCredit Total Investments in Italy (cost $1,030,047) Total Investments in Common and Preferred Stocks – 97.0% (cost $69,112,787) The accompanying notes are an integral part of the financial statements. 14 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) Shares Description Value(a) SECURITIES LENDING COLLATERAL – 5.4% Daily Assets Fund Institutional, 0.18% (cost $3,862,690)(b)(c) $ CASH EQUIVALENTS – 2.0% Central Cash Management Fund, 0.07% (cost $1,447,932)(c) Total Investments – 104.4% (cost $74,423,409)** Other Assets and Liabilities, Net – (4.4%) ) NET ASSETS – 100.0% $ *Non-income producing security. **The cost for federal income tax purposes was $74,544,558. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $638,632. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,656,160 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,017,528. †All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $3,718,320, which is 5.2% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. The accompanying notes are an integral part of the financial statements. 15 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) At December 31, 2011, open futures contracts purchased were as follows:* Currency Expiration Date Contracts Notional Value (S) Unrealized Appreciation ($) Euro Stoxx Banks Index EUR March 2012 Total unrealized appreciation Currency Abbreviations EUREuro For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note 1 in the accompanying Notes to Financial Statements. * Cash collateral in the amount of $175,244 was pledged to cover margin requirements for open futures contracts as of December 31, 2011. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ — $ — $ France — — United Kingdom — — Spain — — Netherlands — — Norway — — Luxembourg — — Austria — — Finland — — Switzerland — — Italy — — Short-Term Instruments(d) — — Derivatives(e) — — Total $ $ — $ — $ There have been no transfers between Level 1 and Level 2 fair value measurements during the year ended December 31, 2011 (d) See Schedule of Investments for additional detailed categorizations. (e) Derivatives include unrealized appreciation (depreciation) on futures contracts. The accompanying notes are an integral part of the financial statements. 16 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2011 ASSETS Investments in non-affiliated securities, at value (cost $69,112,787) — including $3,718,320 of securities loaned $ Investment in Central Cash Management Fund (cost $1,447,932) Investment in Daily Assets Fund Institutional (cost $3,862,690)* Total Investments, at value (cost $74,423,409) Foreign currency, at value (cost $557,468) Deposits with brokers for futures contracts Dividends receivable Foreign taxes recoverable Interest receivable Receivable for variation margin on futures contracts Other assets Total assets LIABILITIES Payable upon return of securities loaned Payable for Fund shares repurchased Management fee payable Investment advisory fee payable Payable for Directors' fees and expenses Accrued expenses and other liabilities Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital, $0.001 par (Authorized 80,000,000 shares) $ Cost of 6,169,608 shares held in Treasury ) Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation (depreciation) on: Investments Futures Foreign currency ) Net assets $ Net assets value per share ($72,020,538 ÷ 10,679,668 shares of common stock issued and outstanding) $ * Represents collateral on securities loaned The accompanying notes are an integral part of the financial statements. 17 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2011 NET INVESTMENT INCOME Income: Dividends (net of foreign withholding taxes of $406,258) $ Interest Income distributions — Central Cash Management Fund Securities lending, including income from Daily Assets Fund Institutional, net of borrower rebates Total investment income Expenses: Management fee Investment advisory fee Custodian fee Services to shareholders Reports to shareholders Directors' fees and expenses Legal fees Audit and tax fees NYSE listing fee Insurance Miscellaneous Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) from: Investments ) Foreign currency Futures Reimbursement for losses on investments not meeting investment guidelines (Note 8) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency ) Futures Change in net unrealized appreciation (depreciation) ) Net gain (loss) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of the financial statements. 18 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the year ended December 31, 2011 For the year ended December 31, 2010 INCREASE (DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain (loss) ) Change in net unrealized depreciation ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income ) ) Capital share transactions: Net proceeds from reinvestment of dividends (0 and 77,238 shares, respectively) — Cost of shares tendered (574,974 and 0 shares, respectively) ) — Cost of shares repurchased (244,836 and 627,075 shares, respectively) ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year (including undistributed net investment income of $1,371,328 and $76,733, as of December 31, 2011 and December 31, 2010, respectively) $ $ The accompanying notes are an integral part of the financial statements. 19 THE EUROPEAN EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected data for a share of common stock outstanding throughout each of the years indicated: For the years ended December 31, Per share operating performance: Net asset value: Beginning of year $ Net investment income(a) Net realized and unrealized gains (loss) on investments and foreign currency ) ) Increase (decrease) from investment operations ) ) Distributions from net investment income ) ) ) — ) Distributions from net realized gains — — — ) ) Total distributions ) Accretion resulting from tender offer — Dilution in net asset value from dividend reinvestment — ) ) — ) Increase resulting from share repurchases — Net asset value: End of year $ Market value: End of year $ Total investment return for the year† Based upon market value )% % % )% % Based upon net asset value )%(b) %* %* )% % Ratio to average net assets: Ratio of expenses before expense reductions % Ratio of expenses after expense reductions % Net investment income (loss) % Portfolio turnover 73 % 67 % 77 % 85 % 78 % Net assets at end of year (000's omitted) $ (a)Based on average shares outstanding during the year. (b)Includes a reimbursement from the Advisor for losses on investment not meeting investment guidelines. Excluding this reimbursement, total return would have been 0.37% lower. †Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. *Total return would have been lower had certain expenses not been reduced 20 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 NOTE 1. ACCOUNTING POLICIES The European Equity Fund, Inc. (the "Fund") was incorporated in Delaware on April 8, 1986 as a diversified, closed-end management investment company. Investment operations commenced on July 23, 1986. The Fund reincorporated in Maryland on August 29, 1990 and, on October 16, 1996, the Fund changed from a diversified to a non-diversified company. The Fund became a diversified fund on October 31, 2008. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Security Valuation: The Fund calculates its daily net asset value per share for publication at 11:30 a.m., New York time. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Funds's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade and are categorized as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Futures contracts are generally valued at the settlement prices established each day on the exchange on which they are traded and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with the Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of the fair value measurements is included in a table following the Fund's Schedule of Investments. New Accounting Pronouncement: In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 amends Accounting Standards Codification (ASC) 21 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) Topic 820, Fair Value Measurement. The amendments are the result of the work by the Financial Accounting Standards Board and the International Accounting Standards Board to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the Fund's financial statements. Securities Transactions and Investment Income: Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis and may include proceeds from litigation. Securities Lending: The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value in excess of the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. Deutsche Investment Management Americas Inc. receives a management/administration fee (0.10% annualized effective rate as of December 31, 2011) on the cash collateral invested in the affiliated money fund. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of borrower rebates and fees paid to a lending agent. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Foreign Currency Translations: The books and records of the Fund are maintained in United States dollars. Assets and liabilities denominated in foreign currency are translated into United States dollars at the 11:00 a.m. midpoint of the buying and selling spot rates quoted by the Federal Reserve Bank of New York. Purchases and sales of investment securities, income and expenses are reported at the rate of exchange prevailing on the respective dates of such transactions. The portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Contingencies: In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. Taxes: No provision has been made for United States federal income tax because the Fund intends to meet the requirements of the United States Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders. Additionally, based on the Fund's understanding of the tax rules and rates related to income, gains and transactions for the foreign jurisdictions in which it invests, the Fund will provide for foreign taxes, and where appropriate, deferred foreign taxes 22 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) Under the Regulated Investment Company Modernization Act of 2010, net capital losses may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2011, the Fund had a net tax basis capital loss carryforward of approximately $44,438,000, including $44,049,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2016 ($8,658,000) and December 31, 2017 ($35,391,000), the respective expiration dates, whichever occurs first, and $389,000 of post-enactment short-term losses, which may be applied against realized net taxable capital gains indefinitely. The Fund has reviewed the tax positions for the open tax years as of December 31, 2011 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Dividends and Distributions to Shareholders: The Fund records dividends and distributions to its shareholders on the ex-dividend date. Income and capital gain distributions are determined in accordance with United States federal income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to investments in foreign denominated investments, investments in foreign passive investment companies, recognition of certain foreign currency gains (losses) as ordinary income (loss) and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2011, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforward $ ) Net unrealized appreciation (depreciation) $ In addition, the tax character of distributions paid to share-holders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income* $ $ *For tax purposes short-term capital gains are considered ordinary income. Futures Contracts. A futures contract is an agreement between a buyer or seller and an established futures exchange or its clearinghouse in which the buyer or seller agrees to take or make a delivery of a specific amount of a financial instrument at a specified price on a specific date (settlement date). For the year ended December 31, 2011, the Fund used futures contracts as a means of gaining exposure to a particular asset class or to keep cash on hand while maintaining exposure to the market. Futures contracts are valued at the most recent settlement price. Upon entering into a futures contract, the Fund is required to deposit with a financial intermediary cash or securities ("initial margin") in an amount equal to a certain percentage of the face value indicated in the futures contract. Subsequent payments ("variation margin") are made or received by the Fund dependent upon the daily fluctuations in the value and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. Gains or losses are realized when the contract expires or is closed. Since all futures contracts are exchange traded, counterparty risk is minimized as the exchange's clearinghouse acts as the counterparty, and guarantees the futures against default. Certain risks may arise upon entering into futures contracts, including the risk that an illiquid market will limit the Fund's ability to close out a futures contract prior to the settlement date and the risk that the futures contract is not well correlated with the security, index or currency in which it relates. Risk of loss may exceed amounts recognized in the 23 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) Statement of Assets and Liabilities. A summary of the open futures contracts as of December 31, 2011 is included in a table following the Fund's Investment Portfolio. For the year ended December 31, 2011, the investment in futures contracts purchased had a total notional value generally indicative of a range from approximately $0 to $2,249,000. The following table summarizes the value of the Fund's derivative instruments held as of December 31, 2011 and the related location in the accompanying Statement of Assets and Liabilities, presented by primary underlying risk exposure: Asset Derivative Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Assets and Liabilities account: (a)Includes cumulative appreciation of futures contracts as disclosed in the Investment Portfolio. Unsettled variation margin is disclosed separately within the Statement of Assets and Liabilities. Additionally, the amount of unrealized and realized gains and losses on derivative instruments recognized in Fund earnings during the year ended December 31, 2011 and the related location in the accompanying Statement of Operations is summarized in the following tables by primary underlying risk exposure: Realized Gain (Loss) Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Operations account: (a)Net realized gain (loss) from futures Change in Net Unrealized Appreciation (Depreciation) Futures Contracts Equity Contracts(a) $ The above derivative is located in the following Statement of Operations account: (a)Change in net unrealized appreciation (depreciation) on futures NOTE 2. INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS During the reporting period, the Fund had a Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA"). The Fund also had an Investment Advisory Agreement with Deutsche Asset Management International GmbH ("DeAMI"). DIMA and DeAMI are affiliated companies. The Management Agreement provided DIMA with a fee, computed weekly and payable monthly, at the annual rates of 0.65% of the Fund's average weekly net assets up to $50 million and 0.55% of such assets in excess of $50 million. The Investment Advisory Agreement provided DeAMI with a fee, computed weekly and payable monthly, at the annual rates of 0.35% of the Fund's average weekly net assets up to $100 million and 0.25% of such assets in excess of $100 million. Accordingly, for the year ended December 31, 2011, the combined fee pursuant to the Management and Investment Advisory Agreements was equivalent to an annualized effective rate of 0.96% of the Fund's average daily net assets. Pursuant to the Management Agreement, DIMA was the corporate manager and administrator of the Fund and, subject to the supervision of the Board of Directors and pursuant to recommendations made by DeAMI, determined the suitable securities for investment by the Fund. DIMA also provided office facilities and certain administrative, clerical and bookkeeping services for the Fund. Pursuant to the Investment Advisory Agreement, DeAMI, in accordance with the Fund's stated investment objectives, policies and restrictions, made recommendations to DIMA with respect to the Fund's investments and, upon instructions given by DIMA as to suitable securities for investment by the Fund, transmitted purchase and sale orders to select brokers and dealers to execute portfolio transactions on behalf of the Fund. Effective February 1, 2012 the Fund's Investment Advisory Agreement with DeAMI was replaced with a new Investment Advisory Agreement pursuant to which DeAMI assumed the investment advisory function previously performed by DIMA, and the Fund's Management Agreement with DIMA was replaced with an Administration Agreement pursuant to which DIMA continues to provide all of the non-investment advisory services to the Fund that it historically provided pursuant to the Management Agreement. There were no changes to services provided to 24 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) the Fund, or the total expenses payable by the Fund, as a result of this reorganization of contracts. The new Investment Advisory Agreement provides DeAMI with a fee, computed weekly and payable monthly, at the annual rate of 0.80% of the Fund's average weekly net assets up to and including $50 million, 0.70% of such assets in excess of $50 million and up to and including $100 million, and 0.60% of such assets in excess of $100 million. The Administration Agreement provides DIMA with a fee, computed weekly and payable monthly, of 0.20% of the Fund's average weekly net assets. NOTE 3. TRANSACTIONS WITH AFFILIATES DWS Investments Service Company ("DISC"), an affiliate of DIMA, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent and dividend-paying agent paying functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2011, the amount charged to the Fund by DISC aggregated $17,995, of which $4,490 is unpaid. Deutsche Bank AG, the German parent of DIMA and DeAMI, and its affiliates may receive brokerage commissions as a result of executing agency transactions in portfolio securities on behalf of the Fund, that the Board determined were effected in compliance with the Fund's Rule 17e-1 procedures. For the year ended December 31, 2011, Deutsche Bank did not receive brokerage commissions. Certain Officers of the Fund are also officers of either the DIMA or DeAMI. The Fund pays each Director not an "interested person" of DIMA and DeAMI retainer fees plus specified amounts for attended board and committee meetings. The Fund may invest uninvested cash balances in Central Cash Management Fund, which is managed by DIMA. The Fund indirectly bears its proportionate share of the expenses of Central Cash Management Fund. Central Cash Management Fund does not pay DIMA an investment management fee. Central Cash Management Fund seeks a high level of current income consistent with liquidity and the preservation of capital. NOTE 4. PORTFOLIO SECURITIES Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2011 were $64,083,130 and $70,733,500, respectively. NOTE 5. INVESTING IN FOREIGN MARKETS Foreign investments may involve certain considerations and risks as a result of, among others, the possibility of political and economic developments, and the level of governmental supervision and regulation of foreign securities markets. In addition, certain foreign markets may be substantially smaller, less developed, less liquid and more volatile than the major markets of the United States. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. NOTE 6. CAPITAL During the year ended December 31, 2011 and the year ended December 31, 2010, the Fund purchased 244,836 and 627,075 of its shares of common stock on the open market at a total cost of $1,867,659 and $4,156,102 ($7.63 and $6.63 average per share), respectively. The weighted average discount of these purchased shares comparing the purchased price to the net asset value at the time of purchase was 8.39% and 11.19%, respectively. During the year ended December 31, 2011, there were no shares issued for reinvestment. During the year ended December 31, 2010, the Fund issued 77,238 shares as part of the dividend reinvestment plan. The average discount of these issued shares comparing the issue price to the net asset value at the time of issuance was 12.62%. 25 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) NOTE 7. TENDER OFFER AND SHARE REPURCHASES On July 20, 2010, the Fund announced that the Board of Directors approved a series of up to four consecutive semiannual tender offers, each for up to 5% of the Fund's outstanding shares at a price equal to 98% of net asset value ("NAV").The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period commenced September 1, 2010 and expired on November 24, 2010. During the measurement period the Fund's shares traded at an average discount to NAV of 10.02%. Therefore, the Fund conducted a tender offer which commenced on January 7, 2011 and expired on February 8, 2011. The Fund accepted 574,974 tendered shares (which represents 5% of the Fund's outstanding shares of common stock) at a price equal to 98% of the net asset value per share as of the close of the regular trading session of the New York Stock Exchange on February 9, 2011. Approximately 4,789,310 shares of common stock, or approximately 42% of the Fund's commons shares outstanding, were tendered through the expiration date. Because the offer was oversubscribed, not all of the tendered shares were accepted for payment by the Fund. Under the final pro-ration calculation, approximately 12% of the tendered shares were accepted for payment. The shares accepted for payment received cash at a repurchase price of $8.62 per share, which was equal to 98% of the net asset value per share on February 9, 2011. The second measurement period commenced on March 7, 2011 and expired on May 27, 2011. The third measurement period commenced on August 29, 2011 and expired on November 18, 2011. During these measurement periods, the Fund's shares traded at an average discount to NAV of less than 10%. Therefore, the Fund was not required to conduct a tender offer. On January 31, 2012, pursuant to the Discount Management Program, the Fund announced that the fourth and final measurement period of the program announced in July 2010 will commence on March 5, 2012 and will expire on May 25, 2012. Also on January 31, 2012, the Fund announced that the Board of Directors approved a new series of up to four, consecutive, semiannual tender offers each for up to 5% of the Fund's outstanding shares at a price equal to 98% of NAV. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period is expected to be announced in late July 2012. On July 18, 2011 the Fund announced that its Board of Directors approved an extension of the current repurchase authorization permitting the Fund to repurchase up to 600,000 shares, during the period August 1, 2011 - July 31, 2012. The fund repurchased 78,836 shares from August 1, 2011 - December 31, 2011 under this plan. Under the terms of the previous repurchase authorization, the Fund repurchased 394,448 shares, from August 1, 2010 through July 31, 2011 out of an authorized amount of 600,000 shares. Repurchases will be made from time to time when they are believed to be in the best interests of the Fund. Monthly updates concerning the Fund's repurchase program are available on its website at www.dws-investments.com. NOTE 8. REIMBURSEMENT FOR LOSSES ON INVESTMENTS NOT MEETING INVESTMENT GUIDELINES During the year ended December 31, 2011, the Advisor fully reimbursed the Fund $324,192 for losses on investments not meeting the investment guidelines of the Fund relating to a transaction between the Fund and an affiliated person. The amount of the reimbursement was 0.37% of the Fund's average net assets. NOTE 9. CONCENTRATION OF OWNERSHIP From time to time, the Fund may have a concentration of several shareholder accounts holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At December 31, 2011, there were three shareholders that held approximately 14%, 8% and 5%, respectively, of the outstanding shares of the Fund. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The European Equity Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The European Equity Fund, Inc. (the "Fund") at December 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 21, 2012 27 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. A more complete description of the Plan is provided in the Plan brochure available from DWS Investments Service Company, the transfer agent (the "Transfer Agent"), P.O. Box 219066, Kansas City, Missouri 64105 (telephone 1-800-437-6269). Computershare, Inc. (the Plan Agent") acts as the plan agent under the Plan. A shareholder should read the Plan brochure carefully before enrolling in the Plan. Under the Plan, participating shareholders ("Plan Participants") appoint the Transfer Agent to receive or invest Fund distributions as described below under "Reinvestment of Fund Shares." In addition, Plan Participants may make optional cash purchases through the Transfer Agent as often as once a month as described below under "Voluntary Cash Purchases." There is no charge to Plan Participants for participating in the Plan, although when shares are purchased under the Plan by the Plan Agent on the New York Stock Exchange or otherwise on the open market, each Plan Participant will pay a pro rata share of brokerage commissions incurred in connection with such purchases, as described below under "Reinvestment of Fund Shares" and "Voluntary Cash Purchases." Reinvestment of Fund Shares. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable, at the election of shareholders, either in cash or in Fund shares, or payable only in cash, the Transfer Agent shall automatically elect to receive Fund shares for the account of each Plan Participant. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock equals or is less than the market price per share on the valuation date (the "Market Parity or Premium"), the Transfer Agent shall apply the amount of such dividend or distribution payable to a Plan Participant to the purchase from the Fund of Fund Shares for a Plan Participant's account, except that if the Fund does not offer shares for such purpose because it concludes Securities Act registration would be required and such registration cannot be timely effected or is not otherwise a cost-effective alternative for the Fund, then the Transfer Agent shall follow the procedure described in the next paragraph. The number of additional shares to be credited to a Plan Participant's account shall be determined by dividing the dollar amount of the distribution payable to a Plan Participant by the net asset value per share of the Fund's common stock on the valuation date, or if the net asset value per share is less than 95% of the market price per share on such date, then by 95% of the market price per share. The valuation date will be the payable date for such dividend or distribution. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock exceeds the market price per share on the valuation date (the "Market Discount"), the Plan Agent shall apply the amount of such dividend or distribution payable to a Plan Participant (less a Plan Participant's pro rata share of brokerage commissions incurred with respect to open-market purchases in connection with the reinvestment of such dividend or distribution) to the purchase on the open market of Fund shares for a Plan Participant's account. The valuation date will be the payable date for such dividend or distribution. Such purchases will be made on or shortly after the valuation date and in no event more than 30 days after such date except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws. The Transfer Agent or the Plan Agent may aggregate a Plan Participant's purchases with the purchases of other Plan Participants, and the average price (including brokerage commissions) of all shares purchased by the Plan Agent shall be the price per share allocable to each Plan Participant. For all purposes of the Plan, the market price of the Fund's common stock on a payable date shall be the last sales price on the New York Stock Exchange on that date, or, if there is no sale on such Exchange (or, if different, the 28 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) principal exchange for Fund shares) on that date, then the mean between the closing bid and asked quotations for such stock on such Exchange on such date. The net asset value per share of the Fund's common stock on a valuation date shall be as determined by or on behalf of the Fund. The Transfer Agent may hold a Plan Participant's shares acquired pursuant to the Plan, together with the shares of other Plan Participants acquired pursuant to this Plan, in non-certificated form in the name of the Transfer Agent or that of a nominee. The Transfer Agent will forward to each Plan Participant any proxy solicitation material and will vote any shares so held for a Plan Participant only in accordance with the proxy returned by a Plan Participant to the Fund. Upon a Plan Participant's written request, the Transfer Agent will deliver to a Plan Participant, without charge, a certificate or certificates for the full shares held by the Transfer Agent. Voluntary Cash Purchases. Plan Participants have the option of making investments in Fund shares through the Transfer Agent as often as once a month. Plan Participants may invest as little as $100 in any month and may invest up to $36,000 annually through the voluntary cash purchase feature of the Plan. The Plan Agent shall apply such funds (less a Plan Participant's pro rata share of brokerage commissions or other costs, if any) to the purchase on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market of Fund shares for such Plan Participant's account, regardless of whether there is a Market Parity or Premium or a Market Discount. The Plan Agent will purchase shares for Plan Participants on or about the 15th of each month. Cash payments received by the Transfer Agent less than five business days prior to a cash purchase investment date will be held by the Transfer Agent until the next month's investment date. Uninvested funds will not bear interest. Plan Participants may withdraw any voluntary cash payment by written notice received by the Transfer Agent not less than 48 hours before such payment is to be invested. Enrollment and Withdrawal. Both current shareholders and first-time investors in the Fund are eligible to participate in the Plan. Current shareholders my join the Plan by either enrolling their shares with the Transfer Agent or by making an initial cash deposit of at least $250 with the Transfer Agent. First-time investors in the Fund may join the Plan by making an initial cash deposit of at least $250 with the Transfer Agent. In order to become a Plan Participant, shareholders must complete and sign the enrollment form included in the Plan brochure and return it, and, if applicable, an initial cash deposit of at least $250 directly to the Transfer Agent if shares are registered in their name. Shareholders who hold Fund shares in the name of a brokerage firm, bank or other nominee should contact such nominee to arrange for it to participate in the Plan on such shareholder's behalf. If the Plan Participant elects to participate in the Plan by enrolling current shares owned by the Plan Participant with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gain distribution payable after the Transfer Agent receives the Plan Participant's written authorization, provided such authorization is received by the Transfer Agent prior to the record date for such dividend or distribution. If such authorization is received after such record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. If the Plan Participant elects to participate in the Plan by making an initial cash deposit of at least $250 with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gain distribution payable after the Transfer Agent receives the Plan Participant's authorization and deposit, and after the Plan Agent purchases shares for the Plan Participant on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market, provided that the authorization and deposit are received, and the purchases are made by the Plan Agent prior to the record date. If such authorization and deposit are received after the record date, or if the Plan Agent 29 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) purchases shares for the Plan Participant after the record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. A shareholder's written authorization and cash payment must be received by the Transfer Agent at least five business days in advance of the next cash purchase investment date (normally the 15th of every month) in order for the Plan Participant to participate in the voluntary cash purchase feature of the Plan in that month. Plan Participants may withdraw from the Plan without charge by written notice to the Transfer Agent. Plan Participants who choose to withdraw may elect to receive stock certificates representing all of the full shares held by the Transfer Agent on their behalf, or to instruct the Transfer Agent to sell such full shares and distribute the proceeds, net of brokerage commissions, to such withdrawing Plan Participant. Withdrawing Plan Participants will receive a cash adjustment for the market value of any fractional shares held on their behalf at the time of termination. Withdrawal will be effective immediately with respect to distributions with a record date not less than 10 days later than receipt of such written notice by the Transfer Agent. Amendment and Termination of Plan. The Plan may only be amended or supplemented by the Fund or by the Transfer Agent by giving each Plan Participant written notice at least 90 days prior to the effective date of such amendment or supplement, except that such notice period may be shortened when necessary or appropriate in order to comply with applicable law or the rules or policies of the Securities and Exchange Commission or any other regulatory body. The Plan may be terminated by the Fund or by the Transfer Agent by written notice mailed to each Plan Participant. Such termination will be effective with respect to all distributions with a record date at least 90 days after the mailing of such written notice to the Plan Participants. Federal Income Tax Implications of Reinvestment of Fund Shares. Reinvestment of Fund shares does not relieve Plan Participants from any income tax which may be payable on dividends or distributions. For U.S. federal income tax purposes, when the Fund issues shares representing an income dividend or a capital gains dividend, a Participant will include in income the fair market value of the shares received as of the payment date, which will be ordinary dividend income or capital gains, as the case may be. The shares will have a tax basis equal to such fair market value, and the holding period for the shares will begin on the day after the date of distribution. If shares are purchased on the open market by the Plan Agent, a Plan Participant will include in income the amount of the cash payment made. The basis of such shares will be the purchase price of the shares, and the holding period for the shares will begin on the day following the date of purchase. State, local and foreign taxes may also be applicable. 30 PROXY VOTING A description of the Fund's policies and procedures for voting proxies for portfolio securities and information about how the Fund voted proxies related to its portfolio securities during the 12-month period ended June 30 is available on our web site — www.dws-investments.com or on the SEC's web site at www.sec.gov. To obtain a written copy of the Fund's policies and procedures without charge, upon request, call us toll free at 1-800-437-6269. 2011 U.S. TAX INFORMATION (unaudited) For federal income tax purposes, the Fund designates approximately $3,086,000, or the maximum amount allowable under tax law, as qualified dividend income SHARES REPURCHASED AND ISSUED The Fund has been purchasing shares of its common stock in the open market. Shares repurchased, shares issued for dividend reinvestment and shares tendered for the past five years are as follows: Fiscal years ended December 31, Shares repurchased — Shares issued for dividend reinvestment — — Shares tendered — 31 PRIVACY NOTICE FACTS What Does DWS Investments Do With Your Personal Information? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share can include: • Social Security number • Account balances • Purchase and transaction history • Bank account information • Contact information such as mailing address, e-mail address and telephone number How? All financial companies need to share customers' personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers' personal information; the reasons DWS Investments chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does DWS Investments share? Can you limit this sharing? For our everyday business purposes — such as to process your transactions, maintain your account(s), respond to court orders or legal investigations Yes No For our marketing purposes — to offer our products and services to you Yes No For joint marketing with other financial companies No We do not share For our affiliates' everyday business purposes — information about your transactions and experiences No We do not share For our affiliates' everyday business purposes — information about your creditworthiness No We do not share For nonaffiliates to market to you No We do not share Questions?Call (800) 349-4281 or e-mail us at dws-investments.info@dws.com 32 PRIVACY NOTICE (continued) Who we are Who is providing this notice? The European Equity Fund, Inc. What we do How does DWS Investments protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. How does DWS Investments collect my personal information? We collect your personal information, for example. When you • open an account • give us your contact information • provide bank account information for ACH or wire transactions • tell us where to send money • seek advice about your investments Why can't I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates' everyday business purposes — information about your creditworthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial or non-financial companies. Our affiliates include financial companies with the DWS or Deutsche Bank ("DB") name, such as DB AG Frankfurt and DB Alex Brown. Non-affiliates Companies not related by common ownership or control. They can be financial and non-financial companies. Non-affiliates we share with include account service providers; service quality monitoring services; mailing service providers; and verification services to help in the fight against money laundering and fraud. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. • DWS Investments does not jointly market. 33 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL During the reporting period, the Fund's directors unanimously approved the continuance of the management agreement between the Fund and Deutsche Investment Management Americas Inc. ("DIMA") and the investment advisory agreement between the Fund and Deutsche Asset Management International GmbH ("DeAMI") (together called the "agreements") at a meeting held on July 18, 2011. In preparation for the meeting, the directors had requested and evaluated extensive materials from DIMA and DeAMI, including performance and expense information for other investment companies with similar investment objectives derived from data compiled by Lipper Inc. ("Lipper"). Prior to voting, the directors reviewed the proposed continuance of the agreements with management and with experienced counsel who are independent of DIMA and DeAMI and received a memorandum from such counsel discussing the legal standards for their consideration of the proposed continuance. The directors also discussed the proposed continuance in a private session with counsel at which no representatives of DIMA or DeAMI were present. In reaching their determination relating to continuance of the agreements, the directors considered all factors they believed relevant, including the following: 1. information comparing the Fund's performance to other investment companies with similar investment objectives and to an index; 2. the nature, extent and quality of investment and administrative services rendered by DIMA and DeAMI; 3. payments received by DIMA and DeAMI from all sources in respect to the Fund and all investment companies in the Deutsche family of funds; 4. the costs borne by, and profitability of, DIMA and DeAMI and their affiliates in providing services to the Fund and to all investment companies in the Deutsche family of funds; 5. comparative fee and expense data for the Fund and other investment companies with similar investment objectives; 6. the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of investors; 7. DIMA's and DeAMI's policies and practices regarding allocation of the Fund's portfolio transactions, including the extent, if any, to which DIMA and DeAMI benefit from soft dollar arrangements; 8. the Fund's portfolio turnover rates compared to those of other investment companies with similar investment objectives; 9. fall-out benefits which DIMA, DeAMI and their affiliates receive from their relationships with the Fund; 10. information concerning the programs established by DIMA and DeAMI with respect to compliance, risk management, disclosure and ethics; 11. the professional experience and qualifications of the Fund's portfolio management team and other senior personnel of DIMA and DeAMI; and DeAMI's strengthening of the investment resources supporting the Fund in 2009; 12. DIMA's and DeAMI's agreement to implement temporary partial fee waivers, effective September 1, 2009, aggregating 35 basis points for a one year period; and 13. the terms of the agreements. The directors also considered their knowledge of the nature and quality of the services provided by DIMA and DeAMI to the Fund gained from their experience as directors of the New Germany Fund and where relevant the Central Europe and Russia Fund and where relevant other Deutsche funds, their confidence in DIMA's and DeAMI's integrity and competence gained from that experience and DIMA's and DeAMI's responsiveness to concerns raised by them in the past, including DIMA's and DeAMI's willingness to consider and implement organizational and operational changes designed to improve investment results and the services provided to the Fund. In their deliberations, the directors did not identify any particular information that was all-important or controlling, 34 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) and each director attributed different weights to the various factors. The directors determined that the overall arrangements between the Fund and DIMA, as provided in the management agreement, and between the Fund and DeAMI, as provided in the investment advisory agreement, were fair and reasonable in light of the services performed, expenses incurred and such other matters as the directors considered relevant in the exercise of their reasonable judgment. The directors further determined that they were satisfied that the services provided by DIMA and DeAMI to the Fund represented good value for the money payable to them by the Fund. The material factors and conclusions that formed the basis for the directors' reaching their determination to approve the continuance of the agreements (including their determinations that DIMA and DeAMI should continue in those roles for the Fund, and that the fees payable to DIMA and DeAMI pursuant to the agreements are appropriate) were separately discussed by the directors. Nature, Extent and Quality of Services Provided by DIMA and DeAMI The directors noted that, under the management agreement, DIMA acts as the Fund's corporate manager and administrator and, subject to the supervision of the Fund's board of directors and pursuant to recommendations made by DeAMI, determines suitable securities for investment by the Fund. Under the investment advisory agreement, DeAMI, in accordance with the Fund's investment objectives, policies and limitations, makes recommendations with respect to the Fund's investments and, upon instructions given by DIMA as to suitable securities for investment by the Fund, transmits purchase and sale orders and selects brokers and dealers to execute portfolio transactions on the Fund's behalf. Under the management agreement, DIMA also handles the Fund's relationships with shareholders, is responsible for compliance with regulatory and NYSE listing requirements, negotiates arrangements with third party service providers, provides the Fund's directors with relevant reports, prepares the Fund's tax returns and SEC and shareholder reports, calculates dividends and net asset value, oversees payment of the Fund's expenses and maintains books and records. DIMA also provides the Fund with such office facilities and executive and other personnel adequate to perform its services. DIMA pays all of the compensation of the Fund's directors and officers who are interested persons of DIMA. The directors considered the scope and quality of services provided by DIMA and DeAMI under the agreements and noted that the scope of services provided had expanded over time as a result of regulatory and other developments. The directors noted that, for example, DIMA is responsible for maintaining and monitoring its own and the Fund's compliance programs, and these compliance programs have in recent years been refined and enhanced in light of evolving regulatory requirements. The directors also considered the commitment of DIMA and DeAMI to, and the programs established by each with respect to, compliance, risk management, disclosure and ethics. The directors considered the quality of the investment research capabilities of DIMA and DeAMI and the other resources they have dedicated to performing services for the Fund. The quality of administrative and other services, including DIMA's role in coordinating the activities of the Fund's other service providers, also were considered. The directors concluded that, overall, they were satisfied with the nature, extent and quality of services provided (and expected to be provided) to the Fund under the agreements. Costs of Services Provided and Profitability to DIMA and DeAMI At the request of the directors, DIMA provided information concerning the profitability of DIMA's and DeAMI's respective investment advisory and investment company activities and their financial condition based on historical information for 2009 and 2010. The directors reviewed with DIMA assumptions and methods of allocation used by DIMA and DeAMI in preparing Fund specific profitability data. DIMA stated its belief that the methods of allocation used were reasonable, but it noted that there are limitations inherent in allocating costs to multiple individual advisory clients served by an organization such as DIMA and DeAMI where each of the advisory clients draws on, and 35 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) benefits from, the research and other resources of the Deutsche Bank organization. The directors recognized that it is difficult to make comparisons of profitability from fund management contracts because comparative information is not generally publicly available and is affected by numerous factors, including the structure of the particular adviser, the types of funds it manages, its business mix, numerous assumptions regarding allocations and the adviser's capital structure and cost of capital. In considering profitability information, the directors considered the effect of possible fall-out benefits, on DIMA's and DeAMI's expenses, including any affiliated brokerage commissions. The directors noted that neither DIMA nor DeAMI utilize soft dollars to receive third party research from brokers that execute purchases and sales of securities for the Fund, and that they have policies to prohibit consideration of the sale of shares of Deutsche funds when selecting broker dealers to execute portfolio transactions for the Fund or other Deutsche funds. They further noted that DIMA and DeAMI may allocate brokerage to receive research generated by executing brokers. The directors recognized that each of DIMA and DeAMI should, as a general matter, be entitled to earn a reasonable level of profits for the services it provides to the Fund and, based on their review, concluded that DIMA's and DeAMI's levels of profitability from their relationships with the Fund were not excessive. Investment Results In addition to the information received by the directors for the meeting, the directors receive detailed performance information for the Fund at each regular board meeting during the year and also receive monthly performance information. The directors reviewed information showing the Fund's performance compared to that of other investment vehicles compiled by Lipper (a total of 24 funds (consisting of exchange-traded funds, open-end funds and single-country funds)). The directors also reviewed information showing performance of the Fund's benchmark index, which, since November 1, 2005 (when the Fund changed its investment focus from Germany to the European countries utilizing the Euro currency), was the MSCI EMU index, an unmanaged capitalization-weighted index comprising several hundred companies domiciled in the countries using the Euro currency, and prior thereto was the Germany DAX index of 30 large cap stocks. The comparative information showed that the Fund ranked below the median for the one-, three-, five- and 10-year periods ended December 31, 2010 and in the third quartile for the one-year period, and the bottom quartile for the three-, five- and 10-year periods. As noted above, the Fund changed its investment focus from Germany to Europe on November 1, 2005. The Fund outperformed the benchmark in 2009 and 2010 but underperformed the benchmark in each of 2005, 2006 and 2007. Taking into account these comparisons and the other factors considered, including DeAMI's strengthening of the investment resources supporting the Fund in 2009 and the improvement in the Fund's performance since that time, the directors concluded that the Fund's investment results since the changes implemented in 2009, were satisfactory. Management and Investment Advisory Fees and Other Expenses The directors considered the management and investment advisory fee rates paid by the Fund to DIMA and DeAMI. The directors recognized that it is difficult to make comparisons of management and advisory fees because there are variations in the services that are included in the fees paid by other funds. The directors also considered the representation by DIMA and DeAMI that they do not manage any institutional accounts that are similar to the Fund, and their review of the reasons that they do not consider institutional fee rates to be relevant to the consideration of appropriate fee rates payable by investment companies such as the Fund. The Fund's expense comparison group consisted of 38 closed end country funds and ETFs and the information showed that the Fund's effective management fee rate for 2010 of 0.729% was below the average and median of the comparison group. The directors noted that the Fund's effective fee rate reflects the effect of breakpoints and that the effective management fee for the Fund reflected the temporary partial fee waiver effective 36 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) September 1, 2009 aggregating 35 basis points for a one year period (the effective management fee rate would have been 0.957% but for the effect of such temporary partial waiver). The directors also considered the Fund's total expense ratio in comparison to the fees and expenses of funds within the comparison group. The directors recognized that the expense ratio information for the Fund potentially reflected on DIMA's provision of services, as DIMA is responsible for coordinating services provided to the Fund by others. The directors also noted that the Fund's expense ratio was below the median and the average of the comparison group. The directors concluded that the Fund's expense ratio was satisfactory. Economies of Scale The directors noted that the Fund's management fee and investment advisory schedules contain breakpoints that reduce the fee rate on assets above specified levels. The directors recognized that breakpoints may be an appropriate way for DIMA and DeAMI to share their economies of scale with some funds that have substantial assets or that may grow materially over the next year. However, they also recognized that there is no direct relationship between the economies of scale realized by funds and those realized by DIMA and DeAMI as assets increase, largely because economies of scale are realized (if at all) by DIMA and DeAMI across a variety of products and services, and not only in respect of a single fund. Having taken these factors into account, the directors concluded that the Fund's breakpoint arrangements were acceptable under the Fund's circumstances. 37 EXECUTIVE OFFICES 345 Park Avenue, New York, NY 10154 ADMINISTRATOR Deutsche Investment Management Americas Inc. INVESTMENT ADVISER Deutsche Asset Management International GmbH CUSTODIAN Brown Brothers Harriman & Co. TRANSFER AGENT DWS Investments Service Company LEGAL COUNSEL Sullivan & Cromwell LLP INDEPENDENT REGISTERED PUBLIC ACOUNTING FIRM PricewaterhouseCoopers LLP DIRECTORS AND OFFICERS CHRISTIAN H. STRENGER Chairman and Director DETLEF BIERBAUM Director RICHARD R. BURT Director JOHN H. CANNON Director RICHARD KARL GOELTZ Director DR. FRANZ WILHELM HOPP Director DR. FRIEDBERT MALT Director ROBERT H. WADSWORTH Director JOACHIM WAGNER Director WERNER WALBRÖL Director W. DOUGLAS BECK, CFA President and Chief Executive Officer PAUL H. SCHUBERT Chief Financial Officer and Treasurer RAINER VERMEHREN Vice President and Lead Portfolio Manager RITA RUBIN Chief Legal Officer ALEXIS KUCHINSKY Chief Compliance Officer JOHN CARUSO Anti-Money Laundering Compliance Officer JOHN MILLETTE Secretary R-025796-1 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. Plan participants may invest as little as $100 in any month and may invest up to $36,000 annually. The Plan allows current shareholders who are not already participants in the Plan and first time investors to enroll in the Plan by making an initial cash deposit of at least $250 with the plan agent. Share purchases are combined to receive a beneficial brokerage fee. A brochure is available by writing or telephoning the transfer agent: DWS Investments Service Company th Street 6th Floor Attn: Closed-End Fund Area Kansas City, MO 64105 Tel.: 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) This report is available to the shareholders of The European Equity Fund, Inc. for their information. This is not a prospectus, circular or representation intended for use in the purchase of shares of the Fund or any securities mentioned in this report. The information contained in the letter to the shareholders, the interview with the lead portfolio manager and the report from the investment adviser and administrator in this report are derived from carefully selected sources believed reasonable. We do not guarantee its accuracy or completeness, and nothing in this report shall be construed to be a representation of such guarantee. Any opinions expressed reflect the current judgment of the author, and do not necessarily reflect the opinion of Deutsche Bank AG or any of its subsidiaries and affiliates. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940 that the Fund may purchase at market prices from time to time shares of its common stock in the open market. Comparisons between changes in the Fund's net asset value per share and changes in the MSCI-EMUI Index should be considered in light of the Fund's investment policy and objectives, the characteristics and quality of the Fund's investments, the size of the Fund and variations in the foreign currency/dollar exchange rate. Fund Shares are not FDIC - insured and are not deposits or other obligations of or guaranteed by any bank. Fund Shares involve investment risk, including possible loss of principal. For latest net asset value, schedule of the Fund's largest holdings, dividend data and shareholder inquiries, please call 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The Fund’s Board of Directors has determined that the Fund has at least one “audit committee financial expert” serving on its audit committee: Mr. John H. Cannon, Mr. Robert H. Wadsworth, Mr. Richard Karl Goeltz and Mr. Joachim Wagner. Each of these audit committee members is “independent,” meaning that he is not an “interested person” of the Fund (as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940) and he does not accept any consulting, advisory, or other compensatory fee from the Fund (except in the capacity as a Board or committee member). An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933, as a result of being designated as an “audit committee financial expert.” Further, the designation of a person as an “audit committee financial expert” does not mean that the person has any greater duties, obligations, or liability than those imposed on the person without the “audit committee financial expert” designation. Similarly, the designation of a person as an “audit committee financial expert” does not affect the duties, obligations, or liability of any other member of the audit committee or board of directors. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES THE EUROPEAN EQUITY FUND, INC. FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
